Exhibit 10.4


[Class __]


LIBERTY GLOBAL, INC.
2014 INCENTIVE PLAN


(As Amended and Restated Effective February 24, 2015)
    
PERFORMANCE RESTRICTED SHARE UNITS AGREEMENT
THIS PERFORMANCE RESTRICTED SHARE UNITS AGREEMENT (“Agreement”) is made as of
March 7, 2019, (the “Grant Date”), by and between LIBERTY GLOBAL PLC, a public
limited company incorporated under the laws of England and Wales (the
“Company”), and the individual whose name, address, and employee ID number
appear on the signature page hereto (the “Grantee”).
The Company has adopted the Liberty Global 2014 Incentive Plan, effective March
1, 2014 as amended and restated effective February 24, 2015 (the “Plan”), which
by this reference is made a part hereof, for the benefit of eligible employees
of the Company and its Subsidiaries. Capitalized terms used and not otherwise
defined herein will have the meaning given thereto in the Plan. [CLICK HERE TO
READ THE PLAN.]
Pursuant to the Plan, the Compensation Committee appointed by the Board pursuant
to Article III of the Plan to administer the Plan (the “Committee”) has
determined that it is in the best interest of the Company and its Shareholders
to award performance-based restricted share units to the Grantee, subject to the
conditions and restrictions set forth herein and in the Plan, in order to
provide the Grantee additional remuneration for services rendered, to encourage
the Grantee to continue to provide services to the Company or its Subsidiaries
and to increase the Grantee’s personal interest in the continued success and
progress of the Company.
The Company and the Grantee therefore agree as follows:
1.    Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the U.K. Companies Act of 2006, as amended from time to time, and
the rules and regulations thereunder.
“Annual Performance Rating” means the performance rating for any Review Period,
ranging from “improvement required” to “outstanding” (or equivalent), that is
received by the Grantee from his or her supervisor during the Company’s Annual
Performance Rating review process or that is received upon any earlier
determination for a Review Period shorter than a full calendar year.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.


1

--------------------------------------------------------------------------------

Exhibit 10.4


“Cause” has the meaning specified for “cause” in Section 11.2(c) of the Plan.
“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time, or any successor statute or statutes thereto. Reference to any
specific Code section shall include any successor section.
“Committee” has the meaning specified in the preamble to this Agreement.
“Company” has the meaning specified in the preamble to this Agreement.
“Earned Performance RSUs” means the number of performance-based restricted share
units that following the completion of the Performance Period the Grantee is
determined in accordance with Section 3 to have earned under this Agreement,
subject to reduction, forfeiture or acceleration in accordance with Section 6
and Section 7, as applicable.
“Good Reason” for the Grantee to terminate his or her service with the Company
and its Subsidiaries means that any of the following occurs without the consent
of such Grantee prior to the 12 month anniversary of an Approved Transaction and
is not the result of the Grantee’s poor performance:
(i)    any material diminution in the Grantee’s base compensation;
(ii)    the material diminution of the Grantee’s official position or authority,
but excluding isolated or inadvertent action not taken in bad faith that is
remedied promptly after notice; or
(iii)    the Company requires the Grantee to relocate his/her principal business
office to a different country.
“Grant Date” has the meaning specified in the preamble to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“LBTY_” and “Share” means the Liberty Global Class __ ordinary shares, nominal
value $.01 per share, of the Company.
“Performance Period” means the three-year period beginning on January 1, 2019.
“Performance RSUs” has the meaning specified in Section 2 of this Agreement.
Performance RSUs represent an Award of restricted share units that provides for
the issuance of the Shares subject to the Award at or following the end of the
Performance Period (aka the Restricted Period within the meaning of Article IX
of the Plan).
“Plan” has the meaning specified in the preamble to this Agreement.
“Required Withholding Amount” has the meaning specified in Section 14 of this
Agreement.


2

--------------------------------------------------------------------------------

Exhibit 10.4


“Retirement” means the voluntary termination of a Grantee’s employment with the
Company and its Subsidiaries on or after the date that the sum of the Grantee’s
years of age and years of employment with the Company and its Subsidiaries is at
least 70.
“Review Period” means each calendar year during the Performance Period for which
an Annual Performance Rating is assigned; provided, however, that the Review
Period will be a shorter period ending on the date the Annual Performance Rating
is assigned if the Performance RSUs vest after July 31 of any calendar year
during the Performance Period pursuant to the conditions of (i) Section 7 of
this Agreement due to Termination of Service for death, Disability, Retirement
or Termination of Service by the Company or a Subsidiary without Cause or (ii)
Section 11(b) of the Plan due to an Approved Transaction, Board Change or
Control Purchase.
“RSU Dividend Equivalents” means, to the extent specified by the Committee only,
an amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable or transferable to Shareholders of record
during the Performance Period on a like number of Shares represented by the
Performance RSUs.
“Section 409A” means Section 409A of the Code and related Regulations and
Treasury pronouncements.
“Section 409A Payment Date” means, with respect to the Vesting Date, the March
15 of the calendar year following the calendar year in which the Vesting Date
occurred.
“Termination of Service” means the termination for any reason of the Grantee’s
provision of services to the Company and its Subsidiaries, as an officer,
employee or independent contractor, including by reason of a sale, assignment or
other disposition of a Subsidiary by the Company resulting in the Subsidiary no
longer being a “Subsidiary” as defined in the Plan.
“Vesting Date” means March 7, 2022 on which the Performance RSUs cease to be
subject to a risk of forfeiture, as determined in accordance with this Agreement
and the Plan.
2.    Grant of Performance RSUs. Subject to the terms, conditions and
restrictions herein and pursuant to the Plan, the Company grants to the Grantee,
effective as of the Grant Date, an Award of the number of performance-based
restricted shares units set forth on the signature page hereof (“Performance
RSUs”), each representing the right to receive one Share.
3.    Performance Conditions For Performance Period.
(a)    Except as otherwise stated in Section 7, the vesting of the Performance
RSUs is conditioned upon the Grantee’s continued service through the Vesting
Date and the achievement by the Grantee of selected minimum levels of individual
performance that must be maintained throughout the Performance Period based on
the Company’s internal Annual Performance Rating guidelines for each Review
Period. The Annual Performance Rating for the Grantee will be based on
quantitative and qualitative measures established for each Review Period during
the Performance Period, which include individual strategic, financial,
transactional, organizational and/or operational goals, as communicated to the
Grantee by his or her supervisor.


3

--------------------------------------------------------------------------------

Exhibit 10.4


(b)    The achievement of the required Annual Performance Rating will be
determined by the Committee in its sole discretion following the completion of
the Performance Period. In the event minimum performance levels are not
maintained by the Grantee in each Review Period, the Committee has the
discretion to reduce the number of Performance RSUs that may be earned. In
particular, if the Grantee earns an Annual Performance Rating of “improvement
required” (or equivalent) for any Review Period, the Committee has the
discretion to reduce the number of Performance RSUs that may be earned by up to
100%.
(c)    Based on the Annual Performance Rating of the Grantee for each Review
Period during the Performance Period, the Committee shall determine whether the
Performance RSUs should be reduced. Following such determination, the Committee
shall notify the Grantee, in the form and manner as determined by the Committee,
of the number of Earned Performance RSUs that will vest on the Vesting Date.
(d)    If the number of Grantee’s Earned Performance RSUs is reduced, the excess
Performance RSUs and any related RSU Dividend Equivalents will immediately be
cancelled.
4.    Settlement of Performance RSUs. Settlement of Performance RSUs that vest
in accordance with Section 6 or 7 of this Agreement or Section 11.1(b) of the
Plan shall be made as soon as administratively practicable after the Vesting
Date, but in no event later than the Section 409A Payment Date applicable to
such Vesting Date. Settlement of Earned Performance RSUs shall be made by
issuance of the Shares, together with any related RSU Dividend Equivalents, in
accordance with Section 8.
5.    Shareholder Rights; RSU Dividend Equivalents. The Grantee shall have no
rights of a Shareholder with respect to any Shares represented by any
Performance RSUs unless and until such time as Shares represented by Earned
Performance RSUs have been delivered to the Grantee in accordance with Section
8. The Grantee will have no right to receive, or otherwise have any rights with
respect to, any RSU Dividend Equivalents until such time, if ever, as the
Performance RSUs with respect to which such RSU Dividend Equivalents relate
shall have become vested and, if vesting does not occur, the related RSU
Dividend Equivalents will be forfeited. RSU Dividend Equivalents shall not bear
interest or be segregated in a separate account. Notwithstanding the foregoing,
the Committee, in its sole discretion, may accelerate the vesting of any portion
of the RSU Dividend Equivalents. The settlement of any vested RSU Dividend
Equivalents shall be made as soon as administratively practicable after the
accelerated vesting date, but in no event later than March 15 of the following
calendar year.
6.    Vesting.
(a)    Unless the Committee otherwise determines in its sole discretion, subject
to earlier vesting in accordance with Section 7 of this Agreement or Section
11.1(b) of the Plan and subject to Section 6(c), the Earned Performance RSUs
shall become vested on the Vesting Date.
(b)    On the Vesting Date, and upon the satisfaction of any other applicable
restrictions, terms and conditions, any RSU Dividend Equivalents with respect to
the Earned


4

--------------------------------------------------------------------------------

Exhibit 10.4


Performance RSUs will become vested to the extent that the Earned Performance
RSUs related thereto shall have become vested in accordance with this Agreement.
(c)    In the event the Grantee is suspended (with or without compensation) or
is otherwise not in good standing with the Company or any Subsidiary as
determined by the Company’s General Counsel due to an alleged violation of the
Company’s Code of Business Conduct, applicable law or other misconduct (a
“Suspension Event”), the Company has the right to suspend the vesting of the
Performance RSUs until the day after the Company (as determined by the General
Counsel or his/her designee) has determined (x) the suspension is lifted or (y)
the Company determines lack of good standing has been cured (each, the “Recovery
Date”). If the Suspension Event has occurred and prior to the Recovery Date, the
Grantee dies, is Disabled or is terminated without Cause, then the provisions of
this Section 6 and Section 7 continue to apply notwithstanding the Suspension
Event. If the Grantee resigns or is terminated for cause prior to the Recovery
Date then the Performance RSUs will be terminated without any further vesting
after the date of the Suspension Event, unless otherwise agreed by the Company.
7.    Early Vesting or Forfeiture.
(a)    Unless otherwise determined by the Committee in its sole discretion and
after application of the Committee’s discretion to reduce the number of
Performance RSUs that may become vested due to failure to maintain minimum
performance levels during each Review Period prior to the date of Termination of
Service as required under Section 3, the Performance RSUs and related RSU
Dividend Equivalents will vest at the times specified below:
(i)
If the Termination of Service occurs by reason of Grantee’s death or Disability,
the Performance RSUs and any related RSU Dividend Equivalents will immediately
become fully vested.

(ii)
If the Termination of Service is due to the Grantee’s Retirement, then the
Performance RSUs, to the extent not theretofore vested, together with any
related RSU Dividend Equivalents, will be forfeited immediately, unless the
Compensation Committee, in its sole discretion, authorizes the Performance RSUs
to vest based on its assessment of the Grantee’s performance levels during each
Review Period prior to the Termination of Service. The number of Performance
RSUs that may vest will be as determined by the Compensation Committee, but not
to exceed a pro rata portion of the Performance RSUs together with any related
RSU Dividend Equivalents based on (x) the number of full months of employment
completed since the Grant Date divided by (y) 36 months. Grantee’s employment
with the Company or its Subsidiaries on the last day of each month will be
considered a full month of employment.

(iii)
If Termination of Service is by the Company or a Subsidiary without Cause (as
determined in the sole discretion of the Committee) and prior to vesting in full
of the Performance RSUs, then the Performance RSUs, to the extent not
theretofore vested, together with any related RSU Dividend Equivalents, will be
forfeited immediately, unless the Compensation Committee, in its sole
discretion, authorizes



5

--------------------------------------------------------------------------------

Exhibit 10.4


the Performance RSUs to vest based on its assessment of the Grantee’s
performance levels during each Review Period prior to the Termination of
Service. The number of Performance RSUs that may vest will be as determined by
the Compensation Committee, but not to exceed a pro rata portion of the
Performance RSUs, together with any related RSU Dividend Equivalents, based on
(x) number of full months of employment completed since the Grant Date divided
by (y) 36 months. If the Grantee is employed by a Subsidiary that the Company
sells, assigns or otherwise disposes to an unrelated third-party, that event
will be a Termination of Service by the Company without Cause (unless otherwise
determined in the sole discretion of the Committee). Grantee’s employment with
the Company or its Subsidiaries on the last day of each month will be considered
a full month of employment.
(iv)
If Termination of Service occurs for any reason other than as specified in
Section 7(a)(i), 7(a)(ii) or 7(a)(iii) above or 7(d) below, then the Performance
RSUs, to the extent not theretofore vested, together with any related RSU
Dividend Equivalents, will be forfeited immediately.

(v)
If the Grantee breaches any restrictions, terms or conditions provided in or
established by the Committee pursuant to the Plan or this Agreement with respect
to the Performance RSUs prior to the Vesting Date (including any attempted or
completed transfer of any such unvested Performance RSUs contrary to the terms
of the Plan or this Agreement), the unvested Performance RSUs, together with any
related RSU Dividend Equivalents, will be forfeited immediately.

(b)    Upon forfeiture of any unvested Performance RSUs, and any related RSU
Dividend Equivalents, such Performance RSUs and any related Unpaid RSU Dividend
Equivalents will be immediately cancelled, and the Grantee will cease to have
any rights with respect thereto.
(c)    Whether any leave of absence constitutes a Termination of Service will be
determined by the Committee subject to Section 11.2(d) of the Plan. Unless the
Committee otherwise determines, neither a change of the Grantee’s employment
from the Company to a Subsidiary or from a Subsidiary to the Company or another
Subsidiary, nor a change in Grantee’s status from an independent contractor to
an employee, will be a Termination of Service for purposes of this Agreement if
such change of employment or status is made at the request or with the express
consent of the Company. Unless the Committee otherwise determines, however, any
such change of employment or status that is not made at the request or with the
express consent of the Company and any change in Grantee’s status from an
employee to an independent contractor will be a Termination of Service within
the meaning of this Agreement; provided, however, that, to the extent Section
409A is applicable to Grantee, any amounts otherwise payable hereunder as
nonqualified deferred compensation within the meaning of Section 409A on account
of Termination of Service shall not be payable before Grantee “separates from
service”, as that term is defined in Section 409A, and shall be paid in
accordance with Section 8 of this Agreement.
(d)    Notwithstanding anything to the contrary contained herein, if Termination
of Service occurs (x) by the Company or a Subsidiary without Cause or (y) by the
Grantee for Good Reason, in each case, on or prior to (A) the 12 month
anniversary of an Approved Transaction or


6

--------------------------------------------------------------------------------

Exhibit 10.4


(B) with respect to clause (y) of this Section 6(d) only, the later of such 12
month anniversary or the first day following the expiration of the cure period
described below, then all unvested Performance RSUs, together with any related
RSU Dividend Equivalents, will become vested in full on the date of Termination
of Service, subject to the application of the Committee’s discretion to reduce
the number of Performance RSUs that may become vested due to failure to maintain
minimum performance level during each Review Period prior to the date of the
Approved Transaction. For the Grantee’s Termination of Service to qualify as for
Good Reason, the Grantee must notify the Committee in writing within 30 days of
the occurrence of the event giving rise to the Good Reason, and the Company must
have failed to take corrective action within 30 days after such notice is given
to cure the event giving rise to the Good Reason for Termination of Service.
8.    Delivery by Company. As soon as practicable after the vesting of
Performance RSUs, and any related RSU Dividend Equivalents, and subject to the
withholding referred to in Section 14 of this Agreement, the Company will
deliver or cause to be delivered to or at the direction of the Grantee (i)(a) a
certificate issued or transferred in the Grantee’s name for the Shares
represented by such Performance RSUs, (b) a statement of holdings reflecting
that the Shares represented by such Performance RSUs are for the benefit of the
Grantee in uncertificated form by a third party service provider designated by
the Company, or (c) a confirmation of deposit of the Shares represented by such
vested Performance RSUs, in book-entry form, into the broker’s account
designated by the Grantee, (ii) any securities constituting related vested RSU
Dividend Equivalents by any applicable method specified in clause (i) above, and
(iii) any cash payment constituting related vested RSU Dividend Equivalents. Any
delivery of securities will be deemed effected for all purposes when (1) a
certificate representing or statement of holdings reflecting such securities
and, in the case of any RSU Dividend Equivalents, any other documents necessary
to reflect ownership thereof by the Grantee has been be made available to the
Grantee in written or electronic format, or (2) confirmation of deposit into the
designated broker’s account of such securities, in written or electronic format,
is first made available to the Grantee. Any cash payment will be deemed effected
when a check from the Company, payable to or at the direction of the Grantee and
in the amount equal to the amount of the cash payment, has been delivered
personally to or at the direction of the Grantee or deposited in the United
States or local mail, addressed to the Grantee or his or her nominee.
9.    Nontransferability of Performance RSUs Before Vesting.
(a)    Before vesting and during the Grantee’s lifetime, the Performance RSUs
and any related RSU Dividend Equivalents may not be sold, assigned, transferred
by gift or otherwise, pledged, exchanged, encumbered or disposed of (voluntarily
or involuntarily), other than an assignment pursuant to a Domestic Relations
Order. In the event of an assignment pursuant to a Domestic Relations Order, the
unvested Performance RSUs and any related RSU Dividend Equivalents so assigned
shall be subject to all the restrictions, terms and provisions of this Agreement
and the Plan, and the assignee shall be bound by all applicable provisions of
this Agreement and the Plan in the same manner as the Grantee.
(b)    The Grantee may designate a beneficiary or beneficiaries to whom the
Performance RSUs, to the extent then vesting, and any related RSU Dividend
Equivalents will pass


7

--------------------------------------------------------------------------------

Exhibit 10.4


upon the Grantee’s death and may change such designation from time to time by
filing a written designation of beneficiary or beneficiaries with the legal
department of the Company on such form as may be prescribed by the Company,
provided that no such designation will be effective unless so filed prior to the
death of the Grantee. If no such designation is made or if the designated
beneficiary does not survive the Grantee’s death, the Performance RSUs, to the
extent then vested, and any related RSU Dividend Equivalents, will pass by will
or the laws of descent and distribution. Following the Grantee’s death, the
person to whom such vested Performance RSUs and any related RSU Dividend
Equivalents pass according to this Section 9(b) will be deemed the Grantee for
purposes of any applicable provisions of this Agreement. [CLICK HERE TO ACCESS
THE DESIGNATION OF BENEFICIARY FORM.]
10.    Adjustments. The Performance RSUs and any related Unpaid RSU Dividend
Equivalents will be subject to adjustment pursuant to Section 4.2 of the Plan in
such manner as the Committee may deem equitable and appropriate in connection
with the occurrence following the Grant Date of any of the events described in
Section 4.2 of the Plan.
11.    Company’s Rights.    The existence of this Agreement will not affect in
any way the right or power of the Company or its Shareholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
11.16 of the Plan.
12.    Limitation of Rights. Nothing in this Agreement or the Plan will be
construed to give the Grantee any right to be granted any future Award other
than in the sole discretion of the Committee or give the Grantee or any other
person any interest in any fund or in any specified asset or assets of the
Company or any of its Subsidiaries. Neither the Grantee nor any person claiming
through the Grantee will have any right or interest in the Shares represented by
any Performance RSUs or any related RSU Dividend Equivalents unless and until
there shall have been full compliance with all the terms, conditions and
provisions of this Agreement and the Plan.
13.    Restrictions Imposed by Law. Without limiting the generality of Section
11.8 of the Plan, the Company shall not be obligated to deliver any Shares
represented by vested Performance RSUs or securities constituting any RSU
Dividend Equivalents if counsel to the Company determines that the issuance or
delivery thereof would violate any applicable law or any rule or regulation of
any governmental authority or any rule or regulation of, or agreement of the
Company with, any securities exchange upon which Shares or such other securities
are listed. The Company will in no event be obligated to take any affirmative
action in order to cause the delivery of the Shares represented by vested
Performance RSUs or securities constituting any RSU Dividend Equivalents to
comply with any such law, rule, regulation, or agreement. Any certificates
representing any such securities issued or delivered under this Agreement may
bear such legend or legends as the Company deems appropriate in order to assure
compliance with applicable securities laws.
14.    Withholding.
(a)    To the extent that the Company is subject to withholding tax or employee
social security withholding requirements under any national, state, local or
other governmental law with respect to the award of the Performance RSUs to the
Grantee or the vesting thereof, or the designation of any RSU Dividend
Equivalents as payable or distributable or the payment or


8

--------------------------------------------------------------------------------

Exhibit 10.4


distribution thereof, the Grantee must make arrangement satisfactory to the
Company to make payment to the Company of the amount required to be withheld
under such tax laws or employer social security contribution laws, as determined
by the Company (collectively, the “Required Withholding Amount”). To the extent
such withholding is required because the Grantee vests in some or all of the
Performance RSUs and any related RSU Dividend Equivalents, the Company shall
withhold (i) from the Shares represented by vested Performance RSUs and
otherwise deliverable to the Grantee a number of Shares and/or (ii) from any
related RSU Dividend Equivalents otherwise deliverable to the Grantee an amount
of such RSU Dividend Equivalents, which collectively have a value (or, in the
case of securities withheld, a Fair Market Value) equal to the Required
Withholding Amount, unless the Grantee remits the Required Withholding Amount to
the Company in cash in such form and by such time as the Company may require or
other provisions for withholding such amount satisfactory to the Company have
been made. Without limitation to the foregoing sentence, the Grantee hereby
agrees that the Required Withholding Amount can also be collected by (i)
deducting from cash amounts otherwise payable to the Grantee (including wages or
other cash compensation) or (ii) withholding from proceeds of the sale of Shares
acquired upon vesting of the Earned Performance RSUs through a sale arranged by
the Company (on the Grantee’s behalf pursuant to this authorization without
further consent). Notwithstanding any other provisions of this Agreement, the
delivery of any Shares represented by vested Performance RSUs and any related
RSU Dividend Equivalents may be postponed until any required withholding taxes
have been paid to the Company.
(b)    If the Grantee is subject to tax in the United Kingdom and the
withholding of any income tax due is not made within 90 days of the event giving
rise to the income tax liability or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax shall (assuming the Grantee is
not a director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act)), constitute a loan owed by the Grantee to
the Grantee’s employer (the “Employer”), effective on the Due Date. The Grantee
agrees that the loan will bear interest at the then-current HM Revenue & Customs
(“HMRC”) Official Rate, it will be immediately due and repayable, and the
Company and/or the Employer may recover it at any time thereafter by any of the
means referred to in Section 13(a). If the Grantee is a director or executive
officer and income tax is not collected from or paid by him or her by the Due
Date, the amount of any uncollected income tax will constitute a benefit to the
Grantee on which additional income tax and national insurance contributions
(“NICs”) will be payable. The Grantee will be responsible for paying and
reporting any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any NICs due on this additional benefit.
15.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement will be in writing and will be delivered personally or sent by United
States first class or local country mail, postage prepaid, sent by overnight
courier, freight prepaid or sent by facsimile and addressed as follows:
Liberty Global plc


9

--------------------------------------------------------------------------------

Exhibit 10.4


c/o Liberty Global Inc.
1550 Wewatta Street, Suite 1000
Denver, CO 80202
Attn: General Counsel
Fax: 303-220-6691


Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class or local country mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the Grant Date, unless the
Company has received written notification from the Grantee of a change of
address.
16.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Shareholders and, provided, in each case, that such changes will not
adversely affect the rights of the Grantee with respect to the Award evidenced
hereby, or (iii) to reform the Award made hereunder as contemplated by Section
11.18 of the Plan or to exempt the Award made hereunder from coverage under
Section 409A, or (iv) to make such other changes as the Company, upon advice of
counsel, determines are necessary or advisable because of the adoption or
promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including the Act and any applicable tax or
securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the
Performance RSUs granted under this Agreement may be canceled by the Company and
a new Award made in substitution therefor, provided that the Award so
substituted will satisfy all of the requirements of the Plan as of the date such
new Award is made and no such action will adversely affect any Performance RSUs
that are then vested.
17.    Grantee Employment.
(a)    Nothing contained in this Agreement, and no action of the Company or the
Committee with respect hereto, will confer or be construed to confer on the
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of any separate employment agreement to the
contrary, to terminate the Grantee’s employment or service at any time, with or
without Cause.
(b)    The Award hereunder is special incentive compensation that will not be
taken into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance,


10

--------------------------------------------------------------------------------

Exhibit 10.4


salary continuation, severance or other employee benefit plan, program or policy
of the Company or any of its Subsidiaries or any employment agreement or
arrangement with the Grantee.
(c)    It is a condition of the Grantee’s Award that, in the event of
Termination of Service for whatever reason, whether lawful or not, including in
circumstances which could give rise to a claim for wrongful and/or unfair
dismissal (whether or not it is known at the time of Termination of Service that
such a claim may ensue), the Grantee will not by virtue of such Termination of
Service, subject to Sections 6 and 7 of this Agreement, become entitled to any
damages or severance or any additional amount of damages or severance in respect
of any rights or expectations of whatsoever nature the Grantee may have
hereunder or under the Plan. Notwithstanding any other provision of the Plan or
this Agreement, the Award hereunder will not form part of the Grantee’s
entitlement to remuneration or benefits pursuant to the Grantee’s employment or
service agreement or arrangement, if any. The rights and obligations of the
Grantee under the terms of his or her employment agreement or arrangement, if
any, will not be enhanced hereby.
(d)    In the event of any inconsistency between the terms hereof or of the Plan
and any employment, severance or other agreement or arrangement with the
Grantee, the terms hereof and of the Plan shall control.
18.    Nonalienation of Benefits. Except as provided in Section 9 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
19.    Data Privacy.
(a)    By accepting this Agreement, the Grantee understands that for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan, the following personal data of Grantee (“Data”) shall
be maintained and processed by the Company and its affiliates, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary, bonus and
employee benefits, nationality, job title and description, any Shares or
directorships or other positions held in the Company, its subsidiaries and
affiliates, details of all options, share appreciation rights, restricted
shares, performances share units, restricted share units or any other
entitlement to Shares or other Awards granted, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, annual performance objectives,
performance reviews and performance ratings, for the purpose of implementing,
administering and managing Awards under the Plan.


(b)    The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Grantee’s country. The Grantee understands
that the Grantee may request a list with the names and addresses of any


11

--------------------------------------------------------------------------------

Exhibit 10.4


potential recipients of the Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any Shares acquired with respect to an Award.


(c)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or exercise rights to rectify, transfer, remove
or restrict use of Data as permitted by applicable law, by contacting in writing
the Grantee’s local human resources representative. Notwithstanding the
foregoing, the Grantee understands that if Grantee subsequently requires the
removal of all or any part of the Grantee’s Data, the Company may not be able to
grant him or her Performance RSUs or other equity awards or administer or
maintain such awards. For more information on the privacy of the Data, the
Grantee may contact the Grantee’s local human resources representative.


20.    Governing Law; Jurisdiction. The validity, interpretation, construction
and performance of this Agreement shall be governed in all respects exclusively
by the internal laws of the State of Colorado as a contract to be performed in
such state and without regard to any principles of conflicts of law
thereof. Each party to this Agreement hereby irrevocably consents to the
exclusive jurisdiction of, and agrees that any action to enforce, interpret or
construe this Agreement or any other agreement or document delivered in
connection with this Agreement shall be conducted in, the federal or state
courts of the State of Colorado sitting in the City and County of Denver, and
the Grantee hereby submits to the personal jurisdiction of such courts and
irrevocably waives any defense of improper venue or forum non conveniens to any
such action brought in such courts. Each party hereby waives its right to trial
by jury.
21.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
22.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement. Counterparts to this Agreement may be
delivered via pdf or electronic means.


12

--------------------------------------------------------------------------------

Exhibit 10.4


23.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee, in its discretion and as contemplated by Section 3.3 of the Plan,
may adopt from time to time.
24.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
25.    Grantee Acceptance.
The Grantee will signify acceptance of the terms and conditions of this
Agreement by signing in the space provided at the end hereof and returning a
signed copy to the Company. If the Grantee does not execute and return this
Agreement within 120 days of the Grant Date, the grant of the Performance RSUs
shall be null and void.


13

--------------------------------------------------------------------------------

Exhibit 10.4




Signature Page to Performance Restricted Share Units Agreement (Class __)
dated as of March 7, 2019, between Liberty Global plc and the Grantee


LIBERTY GLOBAL, PLC


By:                             
Name:                         
Title:                             


ACCEPTED:


    
Grantee Name:                     
Address:                        
City/State/Country:                    
Grantee ID:                        


Grant No. _____________


Number of Performance Restricted Share Units (LBTY_) Awarded: _______________




14